Citation Nr: 1705916	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  12-21 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entilement to an increased rating for degenerative joint disease of the lumbar spine with myositis in excess of 10 percent prior to April 18, 2016, and in excess of 20 percent from April 18, 2016, forward.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Navy, from February 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the June 2012 Substantive Appeal, the Veteran requested a hearing at a local VA office before a Member of the Board (Travel Board hearing).  In a January 2015 statement, the Veteran withdrew his request for a Travel Board hearing.  There are no other hearing requests of record.  Accordingly, the Veteran's hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

In March 2016, the Board remanded this matter to the Agency of Original Jurisdiction.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

In a written and signed statement received in August 2016, prior to the promulgation of a Board decision, the Veteran indicated that he no longer wished to pursue the appeal for an increased rating for degenerative joint disease of the lumbar spine with myositis.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of an increased rating for degenerative joint disease of the lumbar spine with myositis have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. 
§§ 20.202, 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement from the Veteran, received in August 2016, the Veteran withdrew the perfected appeal of an increased rating for service-connected degenerative joint disease of the lumbar spine with myositis.  As the Veteran has withdrawn the appeal on this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.  38 U.S.C.A. § 7104 (West 2014).


ORDER

The appeal of an increased rating for degenerative joint disease of the lumbar spine with myositis in excess of 10 percent prior to April 18, 2016, and in excess of 20 percent from April 18, 2016, forward, having been withdrawn, is dismissed.


____________________________________________
H. Seesel 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


